J-S44003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 EAST COAST SUMMIT POINTE, LLC            :   IN THE SUPERIOR COURT OF
 AND MORGAN PROPERTIES                    :        PENNSYLVANIA
 MANAGEMENT COMPANY, LLC                  :
                                          :
                   Appellants             :
                                          :
                                          :
              v.                          :
                                          :   No. 706 MDA 2020
                                          :
 ASPEN AMERICAN INSURANCE                 :
 COMPANY AND TSE, INC.                    :

               Appeal from the Order Entered April 22, 2020
   In the Court of Common Pleas of Lackawanna County Civil Division at
                          No(s): 2016-CV-1783


BEFORE: BENDER, P.J.E., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED DECEMBER 02, 2020

     Appellants, East Coast Summit Pointe, LLC, and Morgan Properties

Management Company, LLC, appeal from the April 22, 2020 order granting

the motion for summary judgment filed by Appellees, Aspen American

Insurance Company and TSE, Inc., and entering judgment in Appellees’ favor.

We affirm.

     Appellants    own   an   apartment   complex   in   Lackawanna   County,

Pennsylvania, and sought bids for the construction of a replacement gas line,

gas meter, and water meter pit.     TSE was one of the bidders and Aspen

American issued the surety bond in connection with TSE’s bid. When TSE did

not enter into the contract with Appellants, because TSE had submitted a

revised bid that Appellants did not appear to consider, Appellants filed a
J-S44003-20



complaint, essentially alleging breach of contract and seeking damages of

more than $172,000. Subsequently, Appellees filed a contested motion for

summary judgment, which was granted by the trial court.                 Thereafter,

Appellants filed the present appeal and raise three issues for our review:

   1. Whether the trial court erred as a matter of law in holding that
      [Appellee] TSE, Inc.[’s] revising its bid revoked its original bid.

   2. Whether the trial court erred as a matter of law in holding that no
      contract existed between the parties.

   3. Whether the trial court erred as a matter of law in finding issues of fact
      without any support in the record.

Appellants’ brief at 7.

      In reviewing this appeal, we are guided by the following:
      Entry of summary judgment is governed by Rule 1035.2 of the
      Rules of Civil Procedure:

         After the relevant pleadings are closed, but within such time
         as not to unreasonably delay trial, any party may move for
         summary judgment in whole or in part as a matter of law

            (1) whenever there is no genuine issue of any material
            fact as to a necessary element of the cause of action
            or defense which could be established by additional
            discovery or expert report, or

            (2) if, after the completion of discovery relevant to the
            motion, including the production of expert reports, an
            adverse party who will bear the burden of proof at trial
            has failed to produce evidence of facts essential to the
            cause of action or defense which in a jury trial would
            require the issues to be submitted to a jury.

      Pa.R.C.P. 1035.2. In addition:

         Our standard of review of an appeal from an order granting
         summary judgment is well settled: Summary judgment may
         be granted only in the clearest of cases where the record
         shows that there are no genuine issues of material fact and

                                      -2-
J-S44003-20


         also demonstrates that the moving party is entitled to
         judgment as a matter of law. Whether there is a genuine
         issue of material fact is a question of law, and therefore our
         standard of review is de novo and our scope of review is
         plenary. When reviewing a grant of summary judgment, we
         must examine the record in a light most favorable to the
         non-moving party.

Reason v. Kathryn’s Korner Thrift Shop, 169 A.3d 96, 100 (Pa. Super.

2017) (internal citation omitted).

      We have reviewed the certified record, the briefs of the parties, the

applicable law, and the thorough memorandum authored by the Honorable

James A. Gibbons of the Court of Common Pleas of Lackawanna County, dated

April 22, 2020. Memorandum and Order, 4/22/2020. We conclude that Judge

Gibbons’ well-reasoned memorandum accurately disposes of the three issues

presented by Appellants on appeal and we discern no abuse of discretion or

error of law. Accordingly, we adopt Judge Gibbons’ memorandum as our own

for purposes of appellate review and affirm the order granting Appellees’

motion for summary judgment.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/02/2020




                                     -3-
Circulated 10/27/2020 10:13 AM